       Case 8:20-cv-01520-DNH-CFH Document 16 Filed 09/10/21 Page 1 of 1



                                  United States District Court
                                 Northern District of New York

Amy Rene Russell,                     )
f/k/a Amy Rene Burdick,               )      No. 8:20-cv-01520-DNH-CFH
             Plaintiff,               )
                                      )      David N. Hurd
v.                                    )      United States District Judge
                                      )
Kilolo Kijakazi,                      )      Christian F. Hummel
Acting Commissioner of the            )      United States Magistrate Judge
Social Security Administration        )
               Defendant.             )

                                              Order

       The Commissioner's motion to remand is granted and this matter is remanded for further

administrative proceedings. See Shala/a v. Schaefer, 509 U.S. 292, 296-97 (1993); Melkonyan v.

Sullivan, 501 U.S. 89, 97-98 (1991).        On remand, the Appeals Council will direct the

Administrative Law Judge to offer plaintiff the opportunity for a hearing and issue a new decision.
